Citation Nr: 0113079	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
special monthly compensation based on the need for regular 
aid and attendance.  In August 2000, the RO denied special 
monthly compensation at the housebound rate.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


REMAND

The veteran asserts that the record supports assignment of 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  In his January 
20001 Written Brief, the national accredited representative 
notes that the veteran's claim had not been reviewed under 
the provisions of Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096 (2000).  

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran and his accredited representative of 
any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  

In reviewing the claims file, the Board observes that the 
veteran has apparently not been advised of the evidence that 
would be necessary for him to substantiate his claim.  
Moreover, the record does not reflect that action to secure 
all relevant VA and private medical records to the extent 
feasible has been attempted.  In this regard, the veteran 
stated, in his claim filed in September 1999, that he has 
being treated at the Orlando VA outpatient clinic.  Although 
records were requested from that facility, it does not appear 
that all available records were received, inasmuch as the 
records show only radiology, audiology, and mental hygiene 
clinic notes, as well as one physical therapy note.  No 
clinical treatment records for his service connected chronic 
obstructive pulmonary disease, bilateral peripheral arterial 
disease, or pes planus, were included.  Further, he must be 
advised to provide information concerning private treatment 
he may have received.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  He should be informed 
that he should provide following:

? The names, addresses, and appropriate 
releases for the treatment records of 
all private care providers who treated 
him for any of his service-connected 
disabilities from September 1998 to the 
present.  

? The names of any VA medical facilities 
at which the veteran received treatment 
or evaluation from September 1998 to the 
present.  

2.  The RO should request all adequately 
identified private treatment records for 
which the veteran provides releases.  

3.  The RO should obtain copies of all 
records of the veteran's VA treatment from 
September 1998 to the present, which are 
not already of record, bearing in mind 
that it appears that the records received 
in March 2000 may have been incomplete.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

5.  The RO must then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed, to include, if indicated by 
the additional evidence received in 
connection with the above requests, 
another examination.  The RO should then 
readjudicate the veteran's claim of 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or at the 
housebound rate.  If the decision with 
respect to the claim on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

